McInturff, J.
(dissenting)—The majority acknowledges there is an inadequate record to review the admission of Mr. Rhoads' prior conviction but states the error, if any, is harmless. I agree there is an insufficient record. However, I do not agree the admission was harmless. Accordingly, I dissent.
Over defense counsel's objection, the following exchange occurred:
Q. [By the prosecutor] Have you ever been convicted of a crime?
A. [By Mr. Rhoads] Not in Washington, no.
Q. Where?
A. I was convicted in California of a crime on a plea bargain.
Q. What was the crime that you were convicted of?
A. I was convicted of a criminal penal code 240224 which is assault and battery.
Q. When did that take place?
A. I don't know the exact date. Probably four years ago or so.
The record does not disclose the trial court's reasoning in allowing the State to use the prior conviction. There is nothing to indicate the six factors of State v. Alexis, 95 Wn.2d 15, 19, 621 P.2d 1269 (1980) were considered. There is not even a conclusory statement that the probative value of the prior conviction outweighs its prejudicial effect. We cannot review what we do not have. This case should be remanded for a hearing on the admissibility of the prior conviction. State v. Moore, 29 Wn. App. 354, 628 P.2d 522, review denied, 96 Wn.2d 1003 (1981).
Furthermore, I disagree with the majority's conclusion that any error resulting from the admission of Mr. Rhoads' prior conviction was harmless. Mr. Rhoads was charged with first degree rape. The incident occurred on an isolated stretch of county road. The complaining witness testified Mr. Rhoads pulled her out of her car, struck her in the face, *345pushed her into a ditch, and forced her to engage in oral sex. On the other hand, Mr. Rhoads testified the two of them were examining her car when they both tripped, fell into the ditch, and his elbow struck her in the face. The crucial role of the jury was accurately explained by the prosecutor in her closing argument:
You are the judges of the credibility of the witnesses. You saw them here in court and you saw how they testified. You saw their demeanor, how they were, how they sounded, the reasonableness of their testimony based upon the evidence as supports their testimony. Look to that and go and involve yourselves with the evidence and the testimony before you.
Into this delicate mix of evidence, the State was allowed to thrust Mr. Rhoads' prior conviction of assault and battery. The jury may have placed considerable weight on Mr. Rhoads' prior conviction due to the similarity between it and the crime charged.
The prejudicial effect of a prior conviction was discussed in State v. Nass, 76 Wn.2d 368, 371, 456 P.2d 347 (1969):
It is obvious that evidence of former convictions is so prejudicial in its nature that its tendency to unduly influence the jury in its deliberations regarding the substantive offense outweighs any legitimate probative value it might have in establishing the probability that the defendant committed the crime charged.
The harmless error test to be applied here is whether there is a reasonable probability the outcome of the trial could have been materially different had the error not occurred. State v. Robtoy, 98 Wn.2d 30, 44, 653 P.2d 284 (1982). I am unable to conclude that the outcome of the trial would not have been materially different had the error not occurred.
I concur in the majority's request to the Supreme Court for guidance regarding what the trial court must find and conclude to satisfy ER 609(a)(1). However, where the trial *346court has made no record at all, the case should be remanded for a proper hearing.
Reconsideration denied September 28, 1983.
Review granted by Supreme Court December 16, 1983.